Citation Nr: 1309733	
Decision Date: 03/22/13    Archive Date: 04/01/13

DOCKET NO.  10-34 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.  

2.  Entitlement to service connection for a lung condition due to asbestos exposure, for accrued benefits purposes.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served on active duty from May 1954 to August 1957.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, in which the RO denied service connection for the cause of the Veteran's death and for a lung condition due to asbestos exposure, for accrued benefits purposes.  

In July 2011, the appellant testified during a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

The Board has reviewed the Virtual VA paperless claims processing system, which does not reveal any additional relevant documents.

The record reflects that the Veteran filed a claim for service connection for a lung condition due to in-service asbestos exposure in March 2009.  Unfortunately, he died a few days later.  In May 2009, the appellant filed a VA Form 21-534, Application for Dependency and Indemnity Compensation, Death Pension, and Accrued Benefits by a Surviving Spouse or Child.  She submitted a statement indicating that "I am claiming the same issue presented by the Veteran.  That asbestos exposure in service caused a lung condition and that the respiratory arrest, listed on the death certificate, contributed in the death."  Prior to the filing of the appellant's claim, the law was amended to permit substitution of claimants when the original claimant dies during the pendency of the claim or appeal.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  The amendment applies to pending claims or appeals where the death occurred on or after October 10, 2008.  The Veteran died in March 2009, and it appears that the appellant's May 2009 filing of a VA Form 21-534, may be considered a request for substitution.  See Fast Letter 10-30 (Aug. 10, 2010).  However, it does not appear that the service connection claim was adjudicated on this basis by the RO.  Rather, the claim for service connection for a lung condition due to asbestos exposure has consistently been characterized as for accrued purposes only.  

Importantly, VA may consider only the evidence of record at the time of the Veteran's death in an accrued benefits claim.  38 U.S.C.A. § 5121(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.1000(a), (d)(4) (2012).  However, the record remains open after the date of death for the submission of additional evidence by the claimant and for appropriate and/or necessary development of such evidence by VA for claims proceeding on the basis of substitution.  See Fast Letter 10-30.   

There is no indication that the RO has addressed whether the appellant's May 2009 claim should be construed as a claim for substitution as to the Veteran's claim pending at the time of his death.  Thus, this matter is not properly before the Board and it is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.





REMAND

Review of the record reveals that further action on the claims on appeal is warranted.  

Service connection for the cause of death requires evidence that a service-connected disability was a principal or contributory cause of death.  38 U.S.C.A. § 1310 (West 2002 & Supp. 2012); 38 C.F.R. § 3.312(a) (2012).  A service-connected disability will be considered the principal cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  Contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather, it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).

At the time of his death, the Veteran had filed a claim for service connection for a lung condition due to in-service asbestos exposure; however, service connection had not been established for any disability.  The Veteran's death certificate reflects that he died in March 2009.  The cause of death was listed as cardiac arrest, due to or as a consequence of respiratory arrest, due to or as a consequence of pneumonia.  Coronary artery disease was listed as a significant condition contributing to death but not resulting in the underlying cause.  The death certificate indicates that tobacco use probably contributed to the Veteran's death.  

In adjudicating the claim for service connection for the cause of the Veteran's death, the RO obtained a VA medical opinion in July 2009.  The physician noted that the appellant's contention was that the Veteran's lung condition contributed to his death.  The physician reported that the Veteran was treated for an acute respiratory condition diagnosed as pneumonitis on X-ray in August 1957, but this had completely resolved on X-ray taken five days later.  He opined that this was an acute self-limiting episode of respiratory infection not related to the Veteran's terminal pneumonia.  However, the physician went on to note that the record showed that the Veteran subsequently developed pulmonary fibrosis and pleural thickening, as evidenced on an August 2007 X-ray and a September 2008 CT scan revealing chronic interstitial changes and calcified pleural plaques, most likely secondary to asbestos exposure.  The physician opined that the Veteran's cause of death was less likely than not (less than 50/50 probability) caused by or the result of his service-connected lung condition.  He stated that his rationale for this opinion was "based on a careful review of the C file and all available medical evidence of record."  He added that it appeared that the Veteran had developed pulmonary asbestosis as a result of his in-service asbestos exposure, but that the preponderance of the evidence indicated that the Veteran's death was most likely due to coronary artery disease, and not related to his chronic lung condition.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the July 2009 VA medical opinion is inadequate because it appears to only address whether the Veteran had a lung condition related to service which caused or resulted in the Veteran's death.  The medical opinion failed to specifically consider whether the Veteran had a lung condition related to service which contributed to the cause of Veteran's death.  Moreover, the physician did not clearly provide an opinion as to whether the cardiac arrest, respiratory arrest, pneumonia, and/or coronary artery disease listed on the Veteran's death certificate were directly related to the Veteran's military service.  Accordingly, a supplemental medical opinion is necessary.  In providing a supplemental opinion, the physician should consider the Veteran's reported in-service asbestos exposure, as well as his history of tobacco use.  A July 2008 VA treatment record indicates that the Veteran had a history of heavy tobacco use and, as noted above, the Veteran's death certificate indicates that tobacco use probably contributed to the Veteran's death.  During the July 2011 hearing, the appellant testified that the Veteran smoked years earlier.  

The record also reflects that there is outstanding medical evidence which is potentially pertinent to the claims on appeal.  In this regard, VA has a duty to obtain relevant records of treatment reported by private physicians.  Massey v. Brown, 7 Vet. App. 204 (1994).  The Veteran's death certificate indicates that he died as an inpatient at Peace River Regional Medical Center.  The Veteran's terminal treatment records from such facility have not been associated with the claims file.  As records of treatment from Peace River Regional Medical Center are potentially pertinent to the claim for service connection for the cause of the Veteran's death, an attempt should be made to associate these records with the claims file or the Veteran's Virtual VA e-folder.

Additionally, the July 2009 VA opinion indicates that a March 2009 treatment record reflected that the Veteran was treated in the emergency room at Desoto Memorial Hospital in March 2009 for abdominal pain and a blocked bile duct.  He was transferred from that facility to Peace River Hospital.  No treatment records from Desoto Memorial Hospital are currently available for the Board's review.  These records should be requested on remand.  

Additionally, the record reflects that there are outstanding VA treatment records which are pertinent to the claims on appeal.  The July 2009 VA opinion reflects that the Veteran's Computerized Patient Record System (CPRS) from July 2005 to March 2009 were reviewed.  The physician discussed treatment records from 2006 and 2007, as well as a May 2008 treatment record documenting chronic obstructive pulmonary disease (COPD).  The physician also discussed an August 2007 X-ray and a September 2008 CT scan of the lungs which revealed probable interstitial changes and calcified pleural plaques, which might reflect previous asbestos exposure.  

The claims file currently includes treatment records from the Bay Pines Healthcare System (HCS), to include the Charlotte County Community Based Outpatient Clinic (CBOC) and the Fort Myers VA Outpatient Clinic (OPC), dated from November 2006 to March 2009.  These records do not include the May 2008 treatment record referenced by the VA physician in his July 2009 opinion, nor do they include reports of an August 2007 X-ray or a September 2008 CT scan.  In her August 2010 VA Form 9 (substantive appeal), the appellant stated that VA had not considered treatment records from the Orlando VA OPC and the Tampa VA Medical Center (VAMC) dated from July 2002 through March 2005.  During the July 2011 hearing, the appellant reported that the Veteran also received treatment at the Kissimmee CBOC.  

The Board points out that, although 38 U.S.C.A. § 5121 and 38 C.F.R. § 3.1000 specify that an accrued benefits claim must be based on evidence of record at the date of the veteran's death, records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

As any outstanding records of VA treatment are potentially pertinent to the appeal and are within the control of VA, they should be obtained and associated with the claims file or Virtual VA e-folder.  Dunn, 11 Vet. App. at 466-67; Bell, 2 Vet. App. at 613.

Accordingly, the case is REMANDED for the following action:

1.  Request that the appellant provide the names and addresses of any and all health care providers who provided treatment for the Veteran's lung or heart disorders during his lifetime.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the claims file.  A specific request should be made for (1) any outstanding treatment records from the Bay Pines HCS (to include the Charlotte County CBOC and the Fort Myers OPC), dated prior to November 2006, as well as any records dated in May 2008, an August 2007 X-ray, and a September 2008 CT scan; (2) any treatment records from the Orlando VAMC (to include the Kissimmee CBOC), to include records dated from July 2002 through March 2005; (3) treatment records from the Tampa VAMC, to include records dated from July 2002 through March 2005; (4) treatment records from Desoto Memorial Hospital, dated in March 2009; and (5) the Veteran's terminal treatment records from Peace River Regional Medical Center.  

2.  After all available records have been associated with the claims file or Virtual VA e-folder, forward the claims file to the physician that provided the July 2009 opinion, if available, for a supplemental medical opinion.  The claims folder must be made available to the physician for review of the case.  A notation to the effect that this record review took place should be included in the physician's report.

The physician should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's cardiac arrest, respiratory arrest, pneumonia, or coronary artery disease listed on his death certificate had its clinical onset during active service or is related to any in-service disease, event, or injury, to include the Veteran's claimed in-service asbestos exposure.  

The physician should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that a lung condition related to the Veteran's service caused or contributed substantially or materially to the Veteran's death or caused or aggravated the cardiac arrest, respiratory arrest, pneumonia, and/or coronary artery disease listed on his death certificate.  

In rendering the requested opinion, the physician should consider the Veteran's reported in-service asbestos exposure, as well as his history of tobacco use.  

If the physician who provided the July 2009 opinion is not available, the above-requested opinion should be obtained from another appropriate physician.  

The complete rationale for all opinions expressed, should be set forth in the physician's report.

3.  Next, review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing physician for corrective action.

4.  Finally, after completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate each claim on appeal in light of all pertinent evidence and legal authority.   If any benefit sought on appeal remains denied, furnish to the appellant and her representative an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.  

The appellant has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

